Case 20-03129-KLP   Doc 15   Filed 09/24/20 Entered 09/29/20 11:29:10   Desc Main
                             Document     Page 1 of 5
Case 20-03129-KLP   Doc 15   Filed 09/24/20 Entered 09/29/20 11:29:10   Desc Main
                             Document     Page 2 of 5
Case 20-03129-KLP   Doc 15   Filed 09/24/20 Entered 09/29/20 11:29:10   Desc Main
                             Document     Page 3 of 5
Case 20-03129-KLP   Doc 15   Filed 09/24/20 Entered 09/29/20 11:29:10   Desc Main
                             Document     Page 4 of 5
Case 20-03129-KLP   Doc 15   Filed 09/24/20 Entered 09/29/20 11:29:10   Desc Main
                             Document     Page 5 of 5
